IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00304-CV

KEITH THOMAS,
                                                            Appellant
v.

JENNIFER COALSTON,
                                                            Appellee


                          From the 52nd District Court
                              Coryell County, Texas
                          Trial Court No. COT-06-36693


                          MEMORANDUM OPINION


      Keith Thomas, an inmate, attempts to appeal an order dismissing his lawsuit

signed on November 5, 2009. By letter dated August 26, 2010, the Clerk of this Court

notified Thomas that his appeal was subject to dismissal because the notice of appeal

was untimely. Thomas was warned that the Court would dismiss the appeal unless a

response was filed showing grounds for continuing the appeal.            Thomas filed a

response but it fails to show grounds for continuing the appeal.

      Accordingly, the appeal is dismissed. See TEX. R. APP. P. 42.3; 44.3.
       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); §

51.941(a) (Vernon 2005); and § 51.208 (Vernon Supp. 2010). Under these circumstances,

we suspend the rule and order the Clerk to write off all unpaid filing fees in this case.

TEX. R. APP. P. 2. The write-off of the fees from the accounts receivable of the Court in

no way eliminates or reduces the fees owed.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed September 22, 2010
[CV06]




Thomas v. Coalston                                                                  Page 2